      Case 1:18-cv-04438-AT-BCM Document 420 Filed 08/31/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                8/31/21
MORGAN ART FOUNDATION LIMITED,

                    Plaintiff,                            18-CV-4438 (AT) (BCM)
                                                          ORDER SCHEDULING
               -against-
                                                          CONFERENCE
MICHAEL MCKENZIE,

                    Defendant.

BARBARA MOSES, United States Magistrate Judge.

       The Court will conduct a pre-motion conference on September 13, 2021, at 11:00 a.m.

in Courtroom 20A of the Daniel Patrick Moynihan United States Courtroom, 500 Pearl Street,

New York, NY 10007. After review of the parties' recent letters, all dated August 30, 2021 (Dkt.

Nos. 416-19), the Court understands that plaintiff intends to seek terminating sanctions against

McKenzie pursuant to, inter alia, Fed. R. Civ. P. 37(b)(2)(A). Prior to the conference, McKenzie

shall make himself available for a continued deposition, for up to four hours, limited to the issues

raised in plaintiff's August 30 letters. The expenses incurred in connection with that deposition

(but not plaintiff's attorneys' fees) shall initially be borne by McKenzie, without prejudice to

reallocation based on the outcome of the anticipated motion.

       At the conference, the Court expects to set a schedule for the sanctions motion, including

(a) any additional discovery that may be necessary; (b) the parties' formal motion papers; and (c)

an evidentiary hearing. The parties may, if they wish, address these matters in a single joint letter

submitted no later than September 10, 2021.

Dated: New York, New York
       August 31, 2021                                SO ORDERED.



                                                      ________________________________
                                                      BARBARA MOSES
                                                      United States Magistrate Judge
